Holmes, J.,
dissenting. The syllabus of this opinion should read:
“When an automobile liability policy provides medical payments coverage and also uninsured motorist coverage within the same contract, a provision which reduces the amount of any payment owed under the uninsured motorist coverage by the amount of any payments made under the medical payments coverage is valid and enforceable if under the contract the insurer is subrogated to the rights of the insured to the extent of any payments made under the medical payments provision and if the insured’s total damages are equal to or less than the limits of coverage provided for protection against uninsured motorists.”
If the judgment of this court would be in accordance with the above suggested law, it would neither do violence to the law previously set forth in Shearer v. Motorists Mut. Ins. Co. (1978), 53 Ohio St. 2d 1 [7 O.O.3d 1], nor would it be in derogation of the intent and purpose of the uninsured motorist provisions of R.C. 3937.18.
*157Here, unlike the policy in Shearer, there was a subrogation clause in the policy which would allow the insurer to proceed against a tortfeasor having insurance coverage. Had there been no subrogation clause, and a tortfeasor with insurance coverage, the insured could have proceeded against the latter and any recovery would, according to Shearer, have been a collateral source recovery; thus, any setoff against uninsured motorist provisions would have been in violation of public policy. Pursuant to the setoff provision here, if construed reasonably, there would, in accordance with valid public policy, be no double recovery. Under the ruling of the majority here, the appellee was fortunate to have been struck by an uninsured motorist, as only in that manner could he obtain the double recovery which is being allowed. If he had been struck by a motorist having adequate insurance, he would only have recovered his total damages, as the appellant would have been subrogated to the extent of the advanced medical payments.
The medical payments coverage provides for prompt payment of medical expenses upon verification that the expenses have been incurred as a result of an automobile accident. These payments are made regardless of fault and are of significant benefit to the insured. In this case, appellee received the medical payments well in advance of the uninsured motorist proceeding.
The policy of insurance issued by appellant reaches the appropriate result of full compensation to the insured within the limits of coverage regardless of the insurance status of the tortfeasor. This is precisely the objective stressed by this court'in Shearer, supra, and Bartlett v. Nationwide Mut. Ins. Co. (1973), 33 Ohio St. 2d 50 [62 O.O.2d 406]. The policy issued by appellant here does not provide for double payment of benefits, and it cannot realistically be argued that double payment is within the anticipation of the policyholder.
In Bartlett, this court,jin denying the deduction of workers’ compensation benefits from uninsured motorist coverage, stated:
“* * * [T]he legislative purpose in creating compulsory uninsured motorist coverage was to place the injured policyholder in the same position, with regard to the recovery of damages, that he would have been in if the tortfeasor had possessed liability insurance.”
The court determined that the workers’ compensation benefits were from a purely collateral source, and to allow the deduction would have defeated the public policy underlying uninsured motorist coverage in Ohio. The Bartlett holding was a sound and equitable one, in that it placed the injured party in the same position to be made whole through uninsured coverage that he would have been in if the tortfeasor had liability insurance. That is the legislative intent of uninsured motorist coverage.
For the above reasons, I would reverse the judgment of the court of appeals.
Locher and Wright, JJ., concur in the foregoing dissenting opinion.